DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the amendment filed 11/23/2020. Claims 1 and 7 are currently amended. Claims 6 and 8-9 are cancelled. Claims 21-23 are new. Claims 1-5, 7, 10-23 are currently pending.

Allowable Subject Matter
3.	Claims 1-5, 7, 10-23 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The first prior art Burns et al. (US 2008/0313103) teaches a system that provides a requester and a physician with information on available cost savings for therapeutic equivalents to a patient's medication is disclosed. The computer software system can include an information-gathering template, a system administrator module, a search engine, a database and a message delivery module. The information-gathering template can be accessible by a requestor that is paying for the patient's medication and have an input field for accepting a medication name. The system administrator module can receive the medication name from the information-gathering template and instruct the search engine to search the database for a cost associated with the medication name, any therapeutic equivalents to the medication name and their respective cost  (See, for example, Burns: abstract; ¶¶ [0005]-[0007]; FIGS. 1-5).
Broussard et al. (US 2004/0138921) teaches an integrated pharmacy system receives prescription information, creates a substitution reference list identifying the requested medical item and a plurality of equivalent medical items, automatically selects one of the items identified on the substitution reference list, fills the prescription, checks the accuracy of the filled prescription, facilitates the sales exchange, and creates an archive of the transaction, although not all steps need to be performed for every application. The integrated pharmacy system can also prevent unauthorized users from performing improper functions such as, for example, attempting to dispense an item which is not a proper substitute for the requested item. The present invention, by automatically substituting equivalent medical items for a requested medical item and by automatically archiving each prescription transaction, simplifies the prescription filling and record keeping requirements for the pharmacy technician and pharmacist (See, for example, Broussard: abstract; ¶¶ [0017]-[0020]; FIGS. 1-4).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “provide a list of formulary items; receive a selection of a first formulary item from the list; receive a first indication of an amount of a second formulary item from the list that is an equivalency to the first formulary item; store a first association between the amount of the second formulary item and the first formulary item; transmit the first association to a medication dispensing device; determine an amount of time to physically waste an excess amount of a dispensed medication of the first association to a user; detect expiration of the amount of time without receiving a notification of the physical wasting of the excess amount; and block access privileges of the user to the medication dispensing device,” as recited in amended independent claim 1.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686